COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Olive Jean Lawrence v. Cheryl Page

Appellate case number:    01-16-00133-CV

Trial court case number: 445,145

Trial court:              Probate Court No 1 of Harris County

Date motion filed:        October 28, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Huddle



Date: December 6, 2016